FILE COPY



    In re Liberty Mutual Fire
            Insurance
      CompanyAppellant/s



                               Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 17, 2014

                                          No. 04-14-00254-CV

                  IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On April 11, 2014, relator filed a petition for writ of mandamus complaining of the trial
court’s order denying its plea to the jurisdiction. This court is of the opinion that a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition
in this court no later than May 15, 2014. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

           It is so ORDERED on April 17th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1 This proceeding arises out of Cause No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado J.
Abascal III presiding.